Title: Mississippi Land Company’s Memorial to the King, 9 September 1763
From: Mississippi Land Company
To: George III (of Great Britain)


To the Kings most Excellent Majesty 
The Humble Memorial of Inhabitants of Great Britain Virginia, Maryland, &c.
May it please your Majesty[Belleview, 9 September 1763]   

The Memorialists considering it the duty of all good subjects to improve to the utmost of their power the blessings of peace and reflecting how this improvement may best be obtained by the exertions of their abilities and the application of their fortunes; have proposed with the approbation and under the protection of your Majesty to settle as speedily & effectually as possible, some part of that vast Country on the Mississippi and its waters; now unquestionably your Majesty’s territory by the late treaty of Peace.
The Increase of the people, the extension of Trade and the enlargement of the revenue are with certainty to be expected, where the fertillity of the Soil, and mildness of the Climate invite emigrants (provided they can obtain Lands on easy terms) to settle and cultivate those commodities most wanted by Great Britain and which will bear the charges of a tedious navigation, by the high prices usually given for them—such as Hemp, Flax, Silk, Wine, Potash, Cochineal, Indigo, Iron &c. by which means the Mother Country will be supplied with many necessary materials, that are now purchased of foreigners at a very great expense—Especially naval stores so essential to the very being of a commercial state, that it must under great restraints, in all Transactions with those powers by whom they are furnished. Whilst the inhabitants of the infant settlement, finding their labour most profitably bestowed upon Agriculture will not think of interferring with the Mother Country in Manufactures but afford a never failing demand for them.
To effect these good purposes the memorialists have formed themselves into a Company by the name of the Mississippi Company, that by a union of their Councils and fortunes that may in the most prudent and proper manner explore & as quickly as possible settle that part of the Country hereafter mentioned, if your Majesty shall be graciously pleased to indulge them with these conditions.
1st That your Majesty grant unto your Memorialists, being fifty in number by the name of the Mississippi Company two million five hundred thousand acres of Land on the Mississippi, & its waters, to be laid off within the following bounds begining upon the East side of the River Mississippi one hundred and twenty miles above, or to the Northward of the confluence of

the River Ohio th[e]rewith. Thence by a Line to strike the River Wabash or St Ierom eighty miles above its junction with the River Ohio. Thence Southerly crossing the River Ohio one hundred and twenty Miles above the union of Ohio and Wabash. and abutting on the main branch of the River Cherokee or Tenesse one hundred and fifty miles above the junction of Cherokee River with Ohio and proceeding thence Westerly in a line to strike the River Mississippi ninety Miles below the union of Ohio with that River; thence upon the said River to the begining.
2dly That your Memorialists shall have liberty of holding their Lands twelve or any other larger number of Years that your Majesty shall approve (after a survey thereof shall be made & returned) clear of all composition money quit-rents or Taxes. And that your memorialists within twelve Years shall be obliged to seat the said lands with two hundred Families, at the least, if not interrupted by the savages or any foreign enemy, and to return the survey thereof to such office as your Majesty shall be pleased to direct otherwise to forfeit the Grant, so to be made by your Majesty, and the said lands liable to the entries of any other Adventurers.
The Memoralists humbly hope that your Majesty may be graciously moved to grant these favorable terms in consideration of the heavy charges and great expences they must necessarily incur, in the exploreing, surveying and settling this distant country and the great risk they will run of loosing their property, from their contiguity to the French, & their proximity to the Indian Nations—And because it hath been found by experience, that large Tracts of Land taken up by companies may be retailed by them to Individuals, much cheaper than they can obtain them immediately from the Crown—occasioned by the Charges arising from the sollicitation of patents making surveys and other contingent expences. Besides the difficulty the poorer sort are under from their Ignorance of the proper methods to be taken in solliciting patents as well as their inability to advance ready money for such purposes. Whereas from Companies they have only to receive their Conveyances, without any previous Expence, and credit given them to make their payments, when by their industry they become enabled to do so.
And though attempts to settle in this way, have sometimes miscarried, in the hands of Gentlemen possessed of afluent fortunes

because of that indolence & inattention frequently attending persons in such Circumstances especially when not excited by the near prospect of immediate & considerable profit. The greater part of the present adventurers being of good families & considerable influence in the Counties where they live, though possessed of but moderate fortunes, are induced from the goodness of the soil and Climate of the Country upon the Mississippi to believe that by a proper application of their money and industry, they will acquire as well a present advantage as a provision for their prosperity; which being joined by the pleasing prospect of public utility; all their affairs will be conducted with that spirited assiduity, which in matters of danger & Difficulty, can only insure success. The truth of this is evident from a determined resolution in several of the Members to be themselves among the first settlers.
The Memorialists most humbly submit it to Your Majesties great Wisdom whether the remote situation of this Country from the Colonies already settled, may not render it expedient to protect the Infant Settlement from the insults of the Savages. Which protection might effectually be obtained, if Your Majesty were graciously pleased to order a small Fort to be garrisoned at the confluence of Cherokee River with Ohio; as it would interpose between the first Settlers, and the Chicazaw and Chattaes Indians the only powerful Nations on that quarter. Which is probable, might by a small Garrison, be influenced to continue in their antient amity with British Subjects. Especially the former of these Nations, whose faith and friendship, have ever remained firm and unaltered. At the same time a Garrison placed at the junction of Ohio with Mississippi might contribute powerfully to check the French settlers on the West side of the latter River, if they should be disposed to encroach on the Dominions of Your Majesty, in that part where they appear to have been inclinable to take footing on account of its communication with the Northwestern lakes; & the convenience wherewith in time of War they can harrass and disturb Your Majesties colonies already settled.
It is humbly conceived from the mild and friendly disposition of the Southern Indians that the Settlement of the Country proposed, may be obtained more safely & speedily by begining such Settlemt in their Neighbourhood than further North,

where the fierce and warlike Irocois, with their six nations ever accustomed to War and sheding of blood, would certainly obstruct, if not absolutely prevent the Settlement for many Years to come while the southern Settlemt begun in safety and advancing in security, will soon become much too powerful to be prevented in their progress, by the enmity of the Northern or any other Indians at the same time that by conducting a trade useful to the Indians on the borders of Mississippi they will effectually prevent the success of that cruel policy, which has ever directed the French even in time of peace, to prevail with the Indians their Neighbours to lay waste the frontiers of Your Majesties Colonies thereby to prevent their increase.
In consideration of the reasons here afforded, the Memoralists most humbly submits this their Memorial to your Majesty’s Wisdom.
